Citation Nr: 0723975	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-06 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to an increased rating in excess of 0 percent 
for malaria.

2.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1968 
to April 1970, including service in Vietnam as a Combat 
Medic.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in April 2002 
and September 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  The April 2002 
rating decision denied the veteran's request for an increased 
rating for malaria.  The September 2005 rating decision 
granted service connection for PTSD with an evaluation of 50 
percent effective February 17, 2005.  

In a rating decision dated in April 2007 the veteran was 
awarded a grant of total disability based on individual 
unemployability effective October 1, 2006.  As a result the 
issue of entitlement to total disability based on individual 
unemployability has been favorably resolved and is no longer 
in appellate status.

The issue of an initial disability evaluation in excess of 50 
percent for PTSD is addressed in the REMAND portion of the 
decision below.


FINDING OF FACT

Post-service medical records contain no complaints of or 
treatment for malaria, and malaria smear done by VA in 
February 2005 revealed no parasites; in addition, no liver, 
spleen, or other residuals are documented in the medical 
records.


CONCLUSION OF LAW

The criteria for a rating in excess of 0 percent for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.88b, Diagnostic Code 6304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 1972 the veteran was service-connected for malaria 
with an evaluation of 0 percent effective January 1972.  In 
March 2001 he submitted a claim for a compensable rating for 
his service-connected malaria.  He reports episodes of fever, 
weakness, and sweating, which he says occur about three times 
per year.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

Malaria as active disease is given a rating of 100 percent. 
38 C.F.R. § 4.88b, Diagnostic Code 6304.  The diagnosis of 
malaria depends on the identification of the malarial 
parasites in blood smears.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Residuals 
such as liver or spleen damage are rated under the 
appropriate system.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

VA and private medical records dating from August 2001 to 
March 2007 contain no mention of treatment for malaria, or of 
any residual disability attributed to malaria.  Malaria smear 
taken pursuant to February 2005 compensation and pension 
(C&P) examination was negative for parasites.  According to 
the examiner, there were "no malarial forms seen on thick or 
thin smears."  The file also contains no record of any 
treatment for residual damage stemming from the veteran's 
service-connected malaria.  A rating in excess of 0 percent 
must therefore be denied.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected malaria has resulted in marked 
interference with his earning capacity or employment beyond 
that interference contemplated by the assigned evaluation, or 
that it has necessitated frequent periods of hospitalization.  
The veteran says that he has "lost several jobs over having 
[malaria] attacks," but this assertion is not corroborated 
by either employment or medical records.  In the absence of 
any objective evidence of active symptomatology, marked 
interference with earning capacity, or frequent periods of 
hospitalization caused by malaria, referral by the RO to the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).   

For the reasons that follow, the Board concludes that VA has 
satisfied its duties to notify and assist with regard to the 
veteran's service-connected malaria claim.  

In a letter dated in June 2001, the RO informed the veteran 
of the evidence needed to warrant an increased rating and 
which party was responsible for providing the requisite 
information and evidence.  This was followed by another 
letter dated in July 2005, which also informed him of the 
evidence needed to warrant an increased rating and which 
explicitly requested that he provide any evidence in his 
possession that pertained to the claim.  It is noted in this 
regard that the veteran indicated to VA in May 2007, that he 
had no other information or evidence to submit.  The Board is 
thus satisfied that the duty to notify requirements under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, VA and private treatment 
records dating from August 2001 to March 2007 have been 
obtained and are of record.  The veteran has also been 
accorded a compensation and pension (C&P) examination, the 
report of which is of record.  He also requested a Board 
hearing, which he later cancelled.  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  


ORDER

A rating in excess of 0 percent for malaria is denied.


REMAND

In a rating decision dated in September 2005 the RO granted 
service connection for PTSD with an evaluation of 50 percent 
effective April 1, 2005 (it is also noted that a 100 percent 
evaluation was assigned from February 17, 2005, pursuant to 
38 C.F.R. § 4.29), which the veteran appealed.  In a rating 
decision dated in April 2007 the RO increased the rating for 
PTSD from 50 percent to 70 percent effective October 1, 2006.  
This increase was based on VA treatment records (including a 
February 2007 C&P examination) obtained after the September 
2005 rating decision.  

VA regulations provide that upon receipt of additional 
pertinent evidence after a Statement of the Case or the most 
recent Supplemental Statement of the Case has been issued and 
before the appeal is certified to the Board of Veterans' 
Appeals and the appellate record is transferred to the Board, 
the agency of original jurisdiction will furnish the veteran 
and his representative a Supplemental Statement of the Case.  
See 38 C.F.R. § 19.31.  

Review of the record reveals that the veteran was not issued 
a Supplemental Statement of the Case after the RO's receipt 
of the aforesaid evidence.  The matter must therefore be 
remanded for compliance with 38 C.F.R. § 19.31.

In addition to the foregoing, the Board notes that in the 
April 2007 rating decision the RO stated that the increased 
rating for PTSD from 50 to 70 percent effective October 1, 
2006, constituted "a full grant of benefits."  However, 
correspondence from the veteran's attorney dated in March 
2007 informed that the veteran's appeal would be resolved by 
an increase in the rating from 50 percent to 70 percent 
effective on the date the initial claim was filed.  October 
1, 2006, is not the date of the initial claim.  

In a notice letter dated in April 2007, the veteran was 
informed that he had one year from the date of the April 2007 
rating decision in which to disagree with the increased 
rating for PTSD of 70 percent effective October 1, 2006.  No 
response has as of yet been had from the veteran or his 
attorney.  Since the matter is being remanded, the RO should 
attempt to assure that the matter has indeed been resolved to 
the veteran's satisfaction. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Issue a Supplemental Statement of the 
Case to the veteran and his representative 
in accordance with 38 C.F.R. § 19.31(b)(1) 
with regard to the evidence received after 
the September 2005 rating decision.  

2.  Send the veteran and his 
representative a letter requesting that 
the veteran advise, in writing, whether 
the veteran's PTSD claim has been resolved 
to his satisfaction. 

3.  The case should then be returned to 
the Board for appellate review, unless the 
veteran notifies the RO, in writing, that 
the issue of an initial disability 
evaluation in excess of 50 percent for 
PTSD is no longer on appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


